

FIRST AMENDMENT TO THE
GRAPHIC PACKAGING RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, the Compensation and Benefits Committee of the Board of Directors of
Graphic Packaging Holding Company has delegated to the Retirement Committee (the
“Retirement Committee”) of Graphic Packaging International, Inc. (the “Company”)
the responsibility to make certain amendments to the Graphic Packaging
Retirement Plan (the “Plan”); and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan, in
accordance with recent collective bargaining agreements, to exclude from
participation in the Plan new hires, rehires, and transfers at the Company’s
Menasha, Wisconsin Carton Plant and Wausau, Wisconsin Carton Plant represented
by Local 2-0148 and Local 2-0224 of the United Steel, Paper and Forestry,
Rubber, Manufacturing, Energy, Allied-Industrial and Service Workers
International Union;


NOW, THEREFORE, BE IT RESOLVED, effective as of the date that this amendment is
executed, that the Plan be, and it hereby is, amended in the following respects:


1.    Section 3.1 of Appendix 3 is amended by adding a new sentence at the end
thereof to read as follows:


“Notwithstanding any other provision of the Plan, an Employee who is hired or
who would otherwise become an Eligible Employee as a result of a transfer as
described in Section 4.1 on or after January ___, 2015 shall not become a Member
under this Appendix 3 after January ___, 2015.”


2.    Section 3.2 of Appendix 3 is amended by adding a new sentence at the end
thereof to read as follows:


“Notwithstanding any other provision of the Plan, an Employee who is reemployed
on or after January ___, 2015 shall not accrue any additional benefit under the
terms of this Appendix 3 on and after his date of reemployment.”
















[signatures on the following page]





1

--------------------------------------------------------------------------------



BE IT FURTHER RESOLVED, that the Retirement Committee has approved this First
Amendment to the Graphic Packaging Retirement Plan this 6th day of January,
2015.


GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


    
By: /s/ Brad Ankerholz                
Brad Ankerholz


By: /s/ Carla J. Chaney                
Carla J. Chaney


By: /s/ Debbie Frank                    
Debbie Frank


By: /s/ Stephen Scherger                
Stephen Scherger


By: /s/ Brian A. Wilson                
Brian A. Wilson










W: \4577.007\Docs\1st Amend Graphic Packaging Retirement Plan (1-1-2015
restatement).docx

2